Citation Nr: 0832956	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for post-traumatic 
stress disorder (PTSD), from September 19, 2002, to October 
22, 2005, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1975, 
and from December 1990, to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of December 2005, by the Indianapolis, 
Indiana, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for PTSD.  A noncompensable evaluation was 
assigned for the period extending from September 19, 2002, to 
October 22, 2005.  A 30 percent rating was assigned for the 
period after October 21, 2005.  The veteran has appealed the 
assignment of the noncompensable rating for his PTSD.  

The record reflects that the veteran proffered testimony 
before the undersigned Veterans Law Judge (VLJ) via a 
videoconference hearing in October 2007.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.  


FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  For the time in question, the veteran's service-connected 
PTSD was manifested by very occasional irritability.  
Although a Global Assessment of Functioning (GAF) score of 70 
was assigned, he was not diagnosed as experiencing 
nightmares, anxiety, depression, or other 
symptoms/manifestations associated with PTSD.  




CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the 
veteran's service-connected PTSD, for the time period 
extending from September 19, 2002, to October 22, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
December 2004.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) that 
was issued in March 2007.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran did undergo VA medical 
examination in February 2003 and those examination results 
have been included in the claims folder for review.  The 
Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  
The Board will, therefore, consider the claim based on the 
evidence previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via a letter sent to the veteran in June 2007.  
That letter specifically discussed the contents of Dingess 
and how the Dingess claim could affect the veteran's case.  
Because this notice has been provided, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Also decided while the veteran's claim was pending was the 
case of Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008).  
According to Vazquez, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   Notwithstanding the above, because this issue 
involves the assignment of a disability evaluation based on 
an original grant of service connection, Vasquez-Flores does 
not apply.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2007) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2007) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2007).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a result of the veteran's initial claim for benefits, he 
underwent a VA psychiatric examination.  Said exam occurred 
in February 2003.  The examiner noted that the veteran 
described being irritable and thinking about his combat 
experiences almost on a daily basis.  However, the veteran 
also reported that he did not suffer from panic attacks, or 
hypervigilence, or anxiety per se.  It was discovered that 
the veteran had been in a long-term marriage and that he was 
employed.  After examining the veteran, the doctor noted that 
the veteran was mostly logical and related in his speech and 
thought.  There was no indication of hallucinations, 
delusions, or formal thought disorder.  He was not ruled to 
be compulsive or obsessive.  It was not noted that the 
veteran was depressed, anxious, or dysphoric.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
70.  The examiner did not report whether the veteran 
experienced distressing dreams, intrusive thoughts, 
hypervigilance, or irritability.

Another VA psychiatric examination was performed in October 
2005.  In that exam, the examiner reported that the veteran 
did experience intrusive thoughts, flashbacks, and 
nightmares.  The veteran told the examiner that he was not 
interested in receiving outpatient psychiatric treatment or a 
prescription for medications that might help his condition.  
The examiner noted that the veteran complained of occasional 
anxiety and problems sometimes concentrating.  However, it 
was also noted that the veteran was not experiencing panic 
attacks, obsessive thoughts, or compulsive behaviors.  The 
veteran reported that he was suffering from some irritability 
and anger but the examiner did not find that the veteran was 
anxious or depressed.  Upon completion of the exam, the 
doctor assigned a GAF score of 70. 

Following the completion of the above examination, the RO 
granted service connection for PTSD and assigned the two 
different disability evaluations.  

In conjunction with the veteran's claim, his government 
medical treatment records have been obtained and included in 
the claims folder for review.  These reports do not show 
treatment for PTSD during the time in question.  
 
The medical evidence shows assignment of GAF scores of 70.  A 
GAF score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF Score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Finally, a GAF Score of 
41 to 50 contemplates serious systems (e.g., suicidal 
ideation severe obsessional rituals, frequent shoplifting) or 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2007), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

In this instance, the record is not ambiguous, and the 
statements provided by the veteran and his representatives do 
not support the veteran's assertions.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when 
the evidence is in relative equipoise, the law dictates that 
the veteran prevails.  In this instance, the examination 
results from February 2003 did not, in fact, produce a 
diagnosis of PTSD.  This was unlike the examinations results 
from October 2005, which did produce a diagnosis of PTSD.  
Moreover, the examination in February 2003 did not indicate 
that the veteran was having relationship difficulties with 
either his wife or anyone he was working with.  This was not 
the case in October 2005 - the veteran had divorced his wife 
and was having difficulties communicating with his children.  
The examiner admitted that he was not suffering from 
nightmares in February 2003 whereas he was experiencing said 
nightmares in October 2005.  Although in February 2003 he 
complained about occasional irritability, he also reported 
that he was capable of adjusting to problems he was 
encountering.  Moreover, he denied experiencing anxiety, 
depression, or other mood problems.  In view of the 
foregoing, the Board finds that the evidence is not in 
equipoise.  

The examination of October 2005 clearly shows a more 
disabling condition.  When the veteran was previously 
examined, the symptoms and manifestations he complained about 
in October 2005 were not mentioned by the veteran.  The Board 
therefore concludes that the evidence does not support his 
assertions that a 30 percent disability evaluation should 
have been assigned for the period extending from September 
19, 2002, to October 22, 2005.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2007) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2007) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).




ORDER

Entitlement to a compensable disability evaluation for PTSD, 
from September 19, 2002, to October 22, 2005, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


